DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/25/2022 is acknowledged.
Newly submitted claim 21-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are in a different statutory class, (methods unlike the elected apparatus), and further the apparatus could be used to practice a materially different process than that recited in claim 21.  For example, claim 21 requires that the value be used to isolate the first chamber from the second chamber.  However, the device of claim 1 could be used to pressurize the chambers without isolation as recited in claim 21.  That is, the device of claim 1 could be use to practice a materially different method than that recited in claim 21 and as such a search for one would not necessary result in art for the other.  
Claims 1-10 are classified in H01L29/40; and 
Claims 21-29 are classified in class G01R31/26.  Thus, more than one classification would have be searched, and a serious burden exists.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 are hereby withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Patent No. 9,121,515) in view of Garvey (U.S. Patent No. 6,797,336)

Regarding claim 1. 
Yamamoto discloses
A high-pressure processing system for processing a layer on a substrate, the high-pressure processing system comprising: 
a first chamber(200a): 
a second chamber (200b)adjacent the first chamber; 
a valve assembly(13a gate valve unit GV1) between the first chamber (200a)and the second chamber(200b) and configured to isolate the first chamber from the second chamber; 
a gas delivery system (212)configured to:
first and second delivery lines coupling the gas delivery system to the first chamber (212a).
Yamamoto does not disclose: 
a gas delivery system (212)configured to: pressurize, while the first chamber is isolated from the second chamber, the first chamber to a first pressure of at least about 10 atmospheres; and
 pressurize, while the first chamber is isolated from the second chamber, the second first chamber to a second pressure in a range of greater than about 1 atmosphere and less than the first pressure; and
  
In related art, Garvey discloses: 
a gas delivery system (212)configured to: pressurize, while the first chamber is isolated from the second chamber, the first chamber to a first pressure of at least about 10 atmospheres; and (col. 14, lines 50-55, 308, 310 and 316)
 pressurize, while the first chamber is isolated from the second chamber, the second first chamber to a second pressure in a range of greater than about 1 atmosphere and less than the first pressure; and(col. 14, lines 50-55, 308, 310 and 316)




Regarding claim 7 
Yamamoto discloses: 
The high-pressure processing system of claim 1 further comprising: a controller (150)configured to: operate the valve assembly to isolate the first chamber from the second chamber; operate the gas delivery system to pressurize the first chamber to the first pressure; and operate the gas delivery system to pressurize the second chamber to the second pressure. (See col. 8, lines 10-35). Controller is configured to control the unit. It would have been obvious to program the controller as recited for the obvious benefit of processing a substrate in a desired way to obtain to obtain a desired end product.  As such, it would have been obvious to control the device as recited in claim 7. 


Regarding claim 8.  
Yamamoto discloses: 
 The high-pressure processing system of claim 7, wherein the controller is further configured to: cause an exhaust system(274) to generate a third pressure in the first chamber, the third pressure being less than the first pressure(274 reduces pressures.); 
cause a vacuum processing system to generate a fourth pressure in the second chamber, the fourth pressure being less than the second pressure;(222a and 222b)
compare measurements from a first pressure sensor in the first chamber and a second pressure sensor in the second chamber (PVD, col. 9, lines 55-56), and
control the exhaust system and the vacuum processing system to maintain the third pressure greater than the fourth pressure.( (PVD, col. 9, line 55-col. 10, line56, the controller controls all of the systems to adjust pressure.) . (See col. 8, lines 10-35). Controller is configured to control the unit. It would have been obvious to program the controller as recited for the obvious benefit of processing a substrate in a desired way to obtain to obtain a desired end product.  As such, it would have been obvious to control the device as recited in claim 7.


Regarding claim 9.   
Yamamoto discloses: 
The high-pressure processing system of claim 1, wherein the gas delivery system is further configured to:
deliver a first gas into the first chamber; and
deliver a second gas into the second chamber. (See col 10, lines 5-20) system delivers various gasses into chambers. 



Regarding claim 10.  
Yamamoto discloses: 
 The high-pressure processing system of claim 9, wherein the gas delivery system comprises a pump configured to increase a pressure of the first gas before the first gas is delivered to the first chamber. ( col. 11, lines 5-35)(PVD, col. 9, line 55-col. 10, line56, the controller controls all of the systems to adjust pressure.) . (See col. 8, lines 10-35). Controller is configured to control the unit. It would have been obvious to program the controller as recited for the obvious benefit of processing a substrate in a desired way to obtain to obtain a desired end product.  As such, it would have been obvious to control the device as recited in claim 10.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent on a rejected base claim but would be allowed if rewritten in independent form.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
The high-pressure processing system of claim 1, wherein the first delivery line and the second delivery line enter a first side of the second chamber and are fluidically connected to the first chamber, as recited in claim 2. 

 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898